Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir
Richmond.
3d Feb. 1825.
I have taken the liberty in my publication under the signature of “A friend of Science” in the Constitutional Whig of Tuesday, more correctly printed in the Enquirer of to day, to give to the public your letter to me from Poplar Forest in the year 1817, and in doing so, I hope I have taken no improper liberty. I saw the gathering necessity of setting up the Colleges agt the Richmond party, and it was requisite to shew your former plans & our efforts to sustain them. I am inclined to think the course will produce a considerable effect. The public mind is scarcely prepared for so bold a measure. But if I am not mistaken, it will enable us to defeat the scheme of removal to this place. The discussion on the substitute of Mr Jones from York has been progressing for some days. To-day, Mr Morris of Hanover spoke for some hours, & exerted his utmost power to carry the removal. Mr Upshur of the Eastern shore followed & half finished a speech of great power & ability. He will conclude to-morrow. He attacked the administration of the College, as the real cause of its present situation. He dwelt on the tyranny of the statute compelling the students to give evidence against their fellows, with very great effect. I am of opinion that he will settle the question, and that we shall have no opportunity to bring in our bill.—I am told Mr Gilmer has a third time declined the appointment to the law chair. I wish you would make enquiries (if you have not otherwise made up your mind) relative to the qualifications of Chancellor Tucker. From the best sources of information, I am inclined to think he has prepared himself very ably to lecture on law, and upon the whole, I suspect he would make a popular & good appointment. There is nothing in my private relations with him that would induce me to wish him appointed, if he is not the best that could be chosen. Perhaps you have made up your mind. If you have not, I would be glad if you would make enquiries. It will be difficult to fill the Law chair well, unless perhaps a judicial station were combined with it. And yet an interferance should be as far as possible avoided. Suppose a small chancery district consisting of the counties of Albemarle, Orange, Louisa, Fluvanna, & Nelson, were created, and the Professor of Law made Chancellor of this district. The combination would be enticing to the first order of men. I throw these hints out for consideration.Ever faithfully yoursJos: C: Cabell.